PER CURIAM.
The appellant is dissatisfied with the final order entered in proceedings supplementary brought by him to collect amounts *32from the appellee, his ex-wife, awarded to him in the final judgment of dissolution of marriage.
We find no fault with the rulings contained in the final order, but remand for further proceedings because the trial court failed to rule on the appellant’s pending motion for entry of supplementary final judgment. The motion recites that the marital home of the parties was sold at a partition sale pursuant to court order and that the appellant was required to pay delinquent amounts, attorney’s fees and other costs in order to complete the partition sale and reinstate the first mortgage. These amounts, according to the motion, total $33,917.06. The appellant alleged that the appellee was responsible for one-half of this amount, or $16,958.53.
The motion by the appellant further alleged that the final judgment of dissolution of marriage required that each of the parties pay one-half of all amounts due to First Florida Bank under a certain promissory note and that the appellee failed to contribute any amount in regard to that obligation. The appellant alleged that he paid a total of $10,461.96 in interest and principal to satisfy the note and that the appellee is obligated to reimburse one-half of that amount, or $5,230.98.
The trial court erred in failing to rule on the appellant’s motion. Accordingly, we remand for further proceedings to determine the relief to which the appellant may be entitled pursuant to that motion.
Remanded for further proceedings.
DANAHY, A.C.J., and CAMPBELL and ALTENBERND, JJ., concur.